The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This office action is in response to Applicant’s submission filed on 9 August 2019.     THIS ACTION IS NON-FINAL.

Status of Claims

Claims 1-18 are pending.
Claim 1-12 are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 13-18 are rejected under 35 U.S.C. 101 for being directed to signal per se. 
Claims 1-18 are rejected under 35 U.S.C. 103 as unpatentable.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Non-Statutory Subject Matter
Claims 13-18 are directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because they are directed to transitory signals.   Claim 13 “computer-readable medium having instructions stored thereon”,  it could also include transitory signals as the claim and specification does not exclude this possibility.

Judicial Exception
Claims 1-12 of the claimed invention are directed to a judicial exception, an abstract idea, without significantly more. 
 (Independent Claims)  With regards to claim 1 / 7, the claim recites a system  / method, which falls into one of the statutory categories.
2A – Prong 1: Claim 1 / 7, in part, recites 
 “compute, for each given set of local model parameters, one or more collaboration coefficients representing a similarity between the given set of local 10model parameters and each other one of the sets of local model parameters; perform updating of the plurality of sets of model local parameters to obtain a plurality of sets of updated local model parameters by, for each given set of local model parameters, updating the given set of local model parameters using a weighted aggregation of the other sets of local model parameters, the weighted 15aggregation being computed using the one or more collaboration coefficients” (mental process), as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting a computing device, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the language about generic computer components, “compute”, “perform”, in the limitation citied above could be performed by human analyzer using paper / pen / calculator (e.g., a group of network model analyzers can obtain data from distributed locations and build models for prediction), see Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.  .  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
2A – Prong 2: This judicial exception is not integrated into a practical application.  In particular, claim 1 / 7 recites the additional elements: (a) using generic computer elements (like processing device in communication with the memory, computer-readable medium coupled with the processors); (b) “obtain a plurality of sets of local model parameters …” (insignificant extra solution activity, MPEP 2106(g)); (c) “providing the sets of updated local model parameters to be sent to each respective client” (insignificant extra solution activity MPEP 2106(g) or WURC, MPEP 2106(d) II).  For (a), these computer components are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of state transition probability calculation) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  For (b), these steps are insignificant extra solution activity, like mere data gathering, MPEP.2106.05(g).  For (c), these steps are transmitting data over network, which is Well Understood, Routine, Conventional (WURC) activities, as stated in MPEP.2106(d) II, “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

vi. A Web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). “
Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Claim 1 / 7 is directed to an abstract idea.
2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the use of one or more generic hardware processors and data I/O and transmitting over network is WURC, hence does not add anything significant to the abstract idea. The claim is not patent eligible.
(Dependent claims) 
Claims 2-6 / 8-12 are dependent on claim 1 / 7 and include all the limitations of claim 1 / 10. Therefore, claims 2-6 / 8-12 recite the same abstract ideas. 
With regards to claims 2-6 / 8-12, the claim recites further limitation on transaction data analysis and handling, and does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  The claim is not patent eligible.






Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4, 6-7, 9-10, 12-13, 15-16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over BEJJAM, et al., US-PGPUB NO.2020/0285984A1 [hereafter BEJJAM] in view of Li, et. al., “Federated Optimization in Heterogeneous Networks”, arXiv:1812.06127v5 [cs.LG] 21 April 2020 [hereafter Li].

With regards to claim 1, BEJJAM in view of Li teaches 
“A computing system comprising: a memory; and a processing device in communication with the memory, the processing device 5configured to execute instructions to cause the computing system to (BEJJAM, FIG.2, 

    PNG
    media_image2.png
    777
    560
    media_image2.png
    Greyscale

): obtain a plurality of sets of local model parameters, each set of local model parameters having been learned at a respective client (BEJJAM, FIG1, FIG.3,

    PNG
    media_image3.png
    718
    659
    media_image3.png
    Greyscale

[0020], ‘the system 102 may receive data and extract one or more predictor features from the data based on a feature selection methodology’, [0021], ‘the present subject matter may be implemented in a federated distributed environment.  The implementation of each of the devices 104 may generate a local model alternatively each of the system 102 may generate a local model’); compute, for each given set of local model parameters, one or more collaboration coefficients representing a similarity between the given set of local 10model parameters and each other one of the sets of local model parameters (BEJJAM,[0037], ‘Group similar features based on Pearson correlation coefficient value which gives linear relation between features’); perform updating of the plurality of sets of model local parameters to obtain a plurality of sets of updated local model parameters by, for each given set of local model parameters, updating the given set of local model parameters using a weighted aggregation of the other sets of local model parameters, the weighted 15aggregation being computed using the one or more collaboration coefficients; and provide the sets of updated local model parameters to be sent to each respective client ()”
BEJJAM does not explicitly detail “perform updating of the plurality of sets of model local parameters to obtain a plurality of sets of updated local model parameters by, for each given set of local model parameters, updating the given set of local model parameters using a weighted aggregation of the other sets of local model parameters, the weighted 15aggregation being computed using the one or more collaboration coefficients; and provide the sets of updated local model parameters to be sent to each respective client”.
However Li teaches “perform updating of the plurality of sets of model local parameters to obtain a plurality of sets of updated local model parameters by, for each given set of local model parameters, updating the given set of local model parameters using a weighted aggregation of the other sets of local model parameters, the weighted 15aggregation being computed using the one or more collaboration coefficients; and provide the sets of updated local model parameters to be sent to each respective clien (Li, p.3-5, 3. Federated Optimization: Methods, Algorithm 1, Algorithm 2, 

    PNG
    media_image4.png
    255
    387
    media_image4.png
    Greyscale

‘Our proposed framework, FedProx (Algorithm 2) is similar to FedAvg in that a subset of devices are selected at each round, local updates are performed, and these updates are then averaged to form a global update’ ….‘allowing for variable amounts of work to be performed locally across devices based on their available systems resources, and then aggregate the partial solutions sent from the stragglers’.)” 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of BEJJAM and Li before him or her, to modify the federated learning of BEJJAM to include distributed client device updates as shown in Li.   
The motivation for doing so would have been for supporting heterogeneous network computing (Li, Abstract). 

With regards to claim 3, BEJJAM in view of Li teaches 
“The computing system of claim 1”
BEJJAM does not explicitly detail “wherein the processing device is configured to execute instructions to cause the computing system to perform updating by, for each given set of local model parameters: computing a weighted average of the other sets of local model parameters, 5the weighted average being the weighted aggregation; and adding the weighted average to the given set of local model parameters”.
However Li teaches “wherein the processing device is configured to execute instructions to cause the computing system to perform updating by, for each given set of local model parameters: computing a weighted average of the other sets of local model parameters, 5the weighted average being the weighted aggregation; and adding the weighted average to the given set of local model parameter (Li, FIG.12, ‘uniform sampling + weighed average’,

    PNG
    media_image5.png
    524
    766
    media_image5.png
    Greyscale

)” .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of BEJJAM and Li before him or her, to modify the federated learning of BEJJAM to include weighted average calculation as shown in Li.   
The motivation for doing so would have been for supporting heterogeneous network computing (Li, Abstract). 

With regards to claim 4, BEJJAM in view of Li teaches 
“The computing system of claim 1”
BEJJAM does not explicitly detail “wherein the processing device is configured to execute instructions to cause the computing system to: generate a set of initial model parameters; and 10provide the set of initial model parameters to each client, to cause each client to initialize the respective local model parameters to the set of initial model parameters”.
However Li teaches “wherein the processing device is configured to execute instructions to cause the computing system to: generate a set of initial model parameters; and 10provide the set of initial model parameters to each client, to cause each client to initialize the respective local model parameters to the set of initial model parameters (Li, FIG.3, ‘We initialize  to 1 for Synthetic IID’’,

    PNG
    media_image6.png
    230
    378
    media_image6.png
    Greyscale

)” .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of BEJJAM and Li before him or her, to modify the federated learning of BEJJAM to include initializing parameter as shown in Li.   
The motivation for doing so would have been for supporting heterogeneous network computing (Li, Abstract). 

With regards to claim 6, BEJJAM in view of Li teaches 
“The computing system of claim 1”
BEJJAM does not explicitly detail “wherein an iteration is defined by: obtaining 20the plurality of sets of local model parameters, computing the one or more collaboration coefficients, performing updating, and providing the sets of updated local model parameters, and the processing device is configured to execute instructions to further cause the computing system to: repeat the iteration until a predefined convergence condition is satisfied”.
However Li teaches “wherein an iteration is defined by: obtaining 20the plurality of sets of local model parameters, computing the one or more collaboration coefficients, performing updating, and providing the sets of updated local model parameters, and the processing device is configured to execute instructions to further cause the computing system to: repeat the iteration until a predefined convergence condition is satisfied (Li, p.5-7, 4 FedProx: Convergence Analysis, ‘the local function converge to the same expected risk function in the large sample limit’, ‘FedProx results in more robust and stable convergence’)” .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of BEJJAM and Li before him or her, to modify the federated learning of BEJJAM to include convergence as shown in Li.   
The motivation for doing so would have been for supporting heterogeneous network computing (Li, Abstract). 

Claims 7, 9-10, 12-13, 15-16, 18 are substantially similar to claims 1, 3-4, 6. The arguments as given above for claims 1, 3-4, 6are applied, mutatis mutandis, to claims 7, 9-10, 12-13, 15-16, 18, therefore the rejection of claims 1, 3-4, 6 are applied accordingly.

The combined teaching described above will be referred as BEJJAM + Li hereafter.

Claims 2, 8, 14 are rejected under 35 U.S.C. 103 as being unpatentable over BEJJAM, et al., US-PGPUB NO.2020/0285984A1 [hereafter BEJJAM] in view of Li, et. al., “Federated Optimization in Heterogeneous Networks”, arXiv:1812.06127v5 [cs.LG] 21 April 2020 [hereafter Li], and Gong, US-PGPUB NO.2021/0004682A1 [hereafter Gong].

With regards to claim 2, BEJJAM + Li teaches 
“The computing system of claim 1”
BEJJAM + Li does not explicitly detail “wherein the processing device is configured to execute instructions to cause the computing system to compute the one or more 20collaboration coefficients by, for each given set of local model parameters: computing a cosine similarity between the given set of local model parameters and each respective other one of the sets of local model parameters; and normalizing the cosine similarity values to obtain the respective collaboration 25coefficients representing the similarity between the given set of local model parameters and each respective other one of the sets of local model parameters”.
However Gong teaches “wherein the processing device is configured to execute instructions to cause the computing system to compute the one or more 20collaboration coefficients by, for each given set of local model parameters: computing a cosine similarity between the given set of local model parameters and each respective other one of the sets of local model parameters; and normalizing the cosine similarity values to obtain the respective collaboration 25coefficients representing the similarity between the given set of local model parameters and each respective other one of the sets of local model parameters (Gong, FIG.2, [0075], ‘evaluate a cosine similarity matrix on feature embeddings of previously retrieved items from system’)” .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of BEJJAM + Li and Jeong before him or her, to modify the federated learning of BEJJAM + Li to include private cosine similarity as shown in Gong.   
The motivation for doing so would have been for enabling converging of prediction (Gong, Abstract). 

Claims 8, 14 are substantially similar to claim 2. The arguments as given above for claim 2 are applied, mutatis mutandis, to claims 8, 14, therefore the rejection of claims 5 are applied accordingly.

Claims 5, 11, 17 are rejected under 35 U.S.C. 103 as being unpatentable over BEJJAM, et al., US-PGPUB NO.2020/0285984A1 [hereafter BEJJAM] in view of Li, et. al., “Federated Optimization in Heterogeneous Networks”, arXiv:1812.06127v5[cs.LG] 21 April 2020 [hereafter Li], and Jeong, et al. “Communication-Efficient On-Device Machine Learning: Federated Distillation and Augmentation under Non-IID Private Data”, arXiv:1811.11479v1 [cs.LG] 28 Nov 2018 [hereafter Jeong].

With regards to claim 5, BEJJAM + Li teaches 
“The computing system of claim 1”
BEJJAM + Li does not explicitly detail “wherein the processing device is configured to execute instructions to further cause the computing system to obtain the plurality 15of sets of model parameters by: transmitting a request to an agent at each client, for a respective set of model local parameters, the respective set of local model parameters having been learned using private data at the respective client”.
However Jeong teaches “wherein the processing device is configured to execute instructions to further cause the computing system to obtain the plurality 15of sets of model parameters by: transmitting a request to an agent at each client, for a respective set of model local parameters, the respective set of local model parameters having been learned using private data at the respective client (Jeong, p.1, ‘we seek for a communication-efficient on-device ML approach under non-IID private data’)” .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of BEJJAM + Li and Jeong before him or her, to modify the federated learning of BEJJAM + Li to include private data as shown in Jeong.   
The motivation for doing so would have been for enabling distributed training process (Jeong, Abstract). 

Claims 11, 17 are substantially similar to claims 5. The arguments as given above for claims 5 are applied, mutatis mutandis, to claims 11, 17, 29-30, therefore the rejection of claims 5 are applied accordingly.






Additional Relevant Art

The prior art made of record is considered pertinent to applicant’s disclosure and is recorded on Form PTO-892. Applicant is required under 37 C.F.R. § 1.111 (c) to consider these references fully when responding to this action, with particular attention paid to:
Li, et. al., “Abnormal client behavior detection in federated learning”, arXiv:1910.09933v2 [cs.LG] 6 Dec 2019 [hereafter Li] shows federated learning with distributed clients.


Examiner's Note

The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention.  It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123).  The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), typically other passages and figures will apply as well. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  The fax number is 571-273-3567.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas, can be reached 571-272-2589.  
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Primary Examiner, Art Unit 2128